Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed July 7, 2022.

Status of Claims
Claim 7 is canceled. Claims 1-6, and 8-11 are pending in the application.

Priority
The priority date that has been considered for this application is June 28th, 2019.  

Response to Amendment
(A). Regarding objections to spec: Applicant’s amendment to spec appropriately addressed the objection to spec set forth in the non-final office action, the objection is withdrawn.
(B). Regarding claim objections: Applicant’s amendment to claims appropriately addressed the objection to claim 3 set forth in the non-final office action. The objection is withdrawn. 
(C). Regarding 35 U.S.C. 112(b) rejections: Applicant's amendment appropriately addressed the rejection to the claims 1-11 under 35 U.S.C. § 112 (b). The rejection to these claims under 35 U.S.C. § 112 (b) has been withdrawn.
(D). Regarding 35 U.S.C. § 101 rejection: Applicant's amendment appropriately addressed the rejection to the claims 1-6 and 8-11 under 35 U.S.C. § 101. The rejection to these claims under 35 U.S.C. § 101 has been withdrawn.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A simulation metamodel, a reality metamodel and a combined metamodel are not properly described in the application as filed.

Response to Arguments
Applicant's arguments regarding 112(a) rejections filed 7/7/2022 have been fully considered but they are not persuasive. 
On p7 last two and p8 first paragraphs of the Remarks, Applicant provided explanations for models and metamodels. But the instant specification does not have descriptions of the metamodels and the creation/development process/procedure of the metamodels. Therefore, the 35 U.S.C. 112(a) rejections are maintained.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN et al is cited for teaching model-based machine learning system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194